Case 19-11626-KG   Doc 348   Filed 09/13/19   Page 1 of 10
Case 19-11626-KG   Doc 348   Filed 09/13/19   Page 2 of 10




                    EXHIBIT A
                                Case 19-11626-KG
PES Holdings, LLC, et al. - Service List to e-mail Recipients
                                                                Doc 348    Filed 09/13/19    Page 3 of 10                  Served 9/10/2019

AKERMAN LLP                                       BAKER BOTTS LLP                           BAKER HUGHES
DAVID PARHAM                                      OMAR ALANIZ                               BRIAN WORRELL
DAVID.PARHAM@AKERMAN.COM                          OMAR.ALANIZ@BAKERBOTTS.COM                BRIAN.WORRELL@BAKERHUGHES.COM


BAKER HUGHES                                      BMC GROUP, INC                            BROWN RUDNICK LLP
MARIA CLAUDIA BORRAS                              T FEIL                                    MAX D. SCHLAN
MARIA.BORRAS@BAKERHUGHES.COM                      FEIL.BMC@ECFALERTS.COM                    MSCHLAN@BROWNRUDNICK.COM


BROWN RUDNICK LLP                                 BROWN RUDNICK LLP                         CHIMICLES SCHWARTZ KRINER & DONALDSON-SMIT
ROBERT STARK                                      STEVEN POHL                               BFJ@CHIMICLES.COM
RSTARK@BROWNRUDNICK.COM                           SPOHL@BROWNRUDNICK.COM


CHIPMAN BROWN CICERO & COLE LLP                   CHIPMAN BROWN CICERO & COLE LLP           CITY OF PHILADELPHIA LAW DEPARTMENT
MARK D. OLIVERE                                   WILLIAM CHIPMAN                           MEGAN N. HARPER
OLIVERE@CHIPMANBROWN.COM                          CHIPMAN@CHIPMANBROWN.COM                  MEGAN.HARPER@PHILA.GOV


COHEN, WEISS AND SIMON LLP                        COHEN, WEISS AND SIMON LLP                CONSTELLATION NEW ENERGY INC
MELISSA WOODS                                     RICHARD SELTZER                           DAVID ELLSWORTH
MWOODS@CWSNY.COM                                  RSELTZER@CWSNY.COM                        DAVID.ELLSWORTH@CONSTELLATION.COM


DAVIS POLK & WARDWELL LLP                         DAVIS POLK & WARDWELL LLP                 DAVIS POLK & WARDWELL LLP
ARYEH ETHAN FALK                                  DAMIAN S. SCHAIBLE                        DAVID B. TOSCANO
ARYEH.FALK@DAVISPOLK.COM                          DAMIAN.SCHAIBLE@DAVISPOLK.COM             DAVID.TOSCANO@DAVISPOLK.COM


DAVIS POLK & WARDWELL LLP                         DAVIS POLK & WARDWELL LLP                 DEPARTMENT OF ENVIRONMENTAL PROTECTION
JAMES I. MCCLAMMY                                 JONAH A. PEPPIATT                         VERA KANOVA
JAMES.MCCLAMMY@DAVISPOLK.COM                      JONAH.PEPPIATT@DAVISPOLK.COM              VERKANOVA@PA.GOV


DUANE MORRIS LLP                                  ELLIOTT GREENLEAF, P.C.                   ELLIOTT GREENLEAF, P.C.
JARRET HITCHINGS                                  JONATHAN STEMERMAN                        RAFAEL X. ZAHRALDDIN-ARAVENA
JPHITCHINGS@DUANEMORRIS.COM                       JMS@ELLIOTTGREENLEAF.COM                  RXZA@ELLIOTTGREENLEAF.COM


EMMET, MARVIN & MARTIN, LLP                       GELLERT SCALI BUSENKELL & BROWN, LLC      GIBBONS P.C.
THOMAS A. PITTA                                   RONALD S. GELLERT                         HOWARD A. COHEN
TPITTA@EMMETMARVIN.COM                            RGELLERT@GSBBLAW.COM                      HCOHEN@GIBBONSLAW.COM


GIBBONS, P.C.                                     HAYNES AND BOONE, LLP                     HAYNES AND BOONE, LLP
DALE E. BARNEY                                    CHARLES M. JONES                          J. FRASHER MURPHY
DBARNEY@GIBBONSLAW.COM                            CHARLIE.JONES@HAYNESBOONE.COM             FRASHER.MURPHY@HAYNESBOONE.COM


HOGAN MCDANIEL                                    HUSCH BLACKWELL, LLP                      ICBC STANDARD BANK PLC
GARVAN F. MCDANIEL                                LYNN BUTLER                               DAVID.STAAB@HAYNESBOONE.COM
GFMCDANIEL@DKHOGAN.COM                            LYNN.BUTLER@HUSCHBLACKWELL.COM


ICBC STANDARD BANK PLC                            JACK SHRUM, PA                            KIRKLAND & ELLIS LLP
KENRIC.KATTNER@HAYNESBOONE.COM                    J JACKSON SHRUM                           EDWARD SASSOWER
                                                  JSHRUM@JSHRUMLAW.COM                      EDWARD.SASSOWER@KIRKLAND.COM;


KIRKLAND & ELLIS LLP                              KIRKLAND & ELLIS LLP                      LAW OFFICE OF PATRICIA WILLIAMS PREWITT
MATTHEW FAGEN                                     STEVEN SERAJEDDINI                        PATRICIA WILLIAMS PREWITT
MATTHEW.FAGEN@KIRKLAND.COM                        STEVEN.SERAJEDDINI@KIRKLAND.COM           PWP@PATTIPREWITTLAW.COM


LAW OFFICE OF SUSAN E. KAUFMAN, LLC               LINEBARGER GOGGAN BLAIR & SAMPSON LLP     MCCARTER & ENGLISH, LLP
 SUSAN KAUFMAN                                    JOHN P DILLMAN                            MATTHEW J. RIFINO
SKAUFMAN@SKAUFMANLAW.COM                          HOUSTON_BANKRUPTCY@PUBLICANS.COM          MRIFINO@MCCARTER.COM


MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP MCGUIREWOODS LLP
DAVID PRIMACK                               GARY D. BRESSLER                            JOHN MADDOCK
DPRIMACK@MDMC-LAW.COM                       GBRESSLER@MDMC-LAW.COM                      JMADDOCK@MCGUIREWOODS.COM




Page 1 of 2
                                 Case 19-11626-KG
PES Holdings, LLC, et al. - Service List to e-mail Recipients
                                                                Doc 348        Filed 09/13/19     Page 4 of 10                   Served 9/10/2019

MCGUIREWOODS LLP                                  MERRILL LYNCH COMMODITIES, INC.               MERRILL LYNCH COMMODITIES, INC.
JOSEPH SHEERIN                                    ERIC.MERRILL@LW.COM                           JONATHAN.ROD@LW.COM
JSHEERIN@MCGUIREWOODS.COM


MORRIS, NICHOLS, ARSHT & TUNNELL LLP              MORRIS, NICHOLS, ARSHT & TUNNELL LLP          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
ANDREW R. REMMING                                 PAIGE N. TOPPER                               ROBERT DEHNEY
AREMMING@MNAT.COM                                 PTOPPER@MNAT.COM                              RDEHNEY@MNAT.COM


NGL ENERGY PARTNERS, LP                           NGL ENERGY PARTNERS, LP                       NORTON ROSE FULBRIGHT US LLP
CATTOI@GTLAW.COM                                  MELOROD@GTLAW.COM                             DAVID A. ROSENZWEIG
                                                                                                DAVID.ROSENZWEIG@NORTONROSEFULBRIGHT.CO


NORTON ROSE FULBRIGHT US LLP                      O’KELLY ERNST & JOYCE, LLC                    OFFICE OF THE ATTORNEY GENERAL
H. STEPHEN CASTRO                                 MICHEAL J. JOYCE                              ATTORNEY.GENERAL@DELAWARE.GOV
STEPHEN.CASTRO@NORTONROSEFULBRIGHT.COM            MJOYCE@OELEGAL.COM


OFFICE OF THE UNITED STATES TRUSTEE               OFFICE OF THE UNITED STATES TRUSTEE           PACHULSKI STANG ZIEHL & JONES LLP
DAVID L. BUCHBINDER                               RICHARD SCHEPACARTER                          JAMES O’NEILL
DAVID.L.BUCHBINDER@USDOJ.GOV                      RICHARD.SCHEPACARTER@USDOJ.GOV                JONEILL@PSZJLAW.COM


PACHULSKI STANG ZIEHL & JONES LLP                 PACHULSKI STANG ZIEHL & JONES LLP             PEPPER HAMILON LLP
LAURA DAVIS JONES                                 PETER KEANE                                   EDWARD C. TOOLE
LJONES@PSZJLAW.COM                                PKEANE@PSZJLAW.COM                            TOOLEE@PEPPERLAW.COM


PEPPER HAMILTON LLP                               PROCONEX                                      REED SMITH LLP
DAVID M. FOURNIER                                 DAWN SEIFRIED                                 KIRSTEN S. POLYANSKY
FOURNIERD@PEPPERLAW.COM                           DAWN.SEIFRIED@PROCONEXDIRECT.COM              KPOLYANSKY@REEDSMITH.COM


REED SMITH, LLP                                   REED SMITH, LLP                               RICHARDS, LAYTON & FINGER, P.A
JASON D. ANGELO                                   KURT F. GWYNNE                                BRENDAN J. SCHLAUCH
JANGELO@REEDSMITH.COM                             KGWYNNE@REEDSMITH.COM                         SCHLAUCH@RLF.COM


RICHARDS, LAYTON & FINGER, P.A                    RICHARDS, LAYTON & FINGER, P.A                RICHARDS, LAYTON & FINGER, P.A
DANIEL J. DEFRANCESCHI                            MARK D. COLLINS                               ZACHARY I. SHAPIRO
DEFRANCESCHI@RLF.COM                              COLLINS@RLF.COM                               SHAPIRO@RLF.COM


SMITH, KATZENSTEIN & JENKINS LLP                  SUNOCO LOGISTICS PARTNERS OPERATIONS LP       SUNOCO LOGISTICS PARTNERS OPERATIONS LP
KATHLEEN M. MILLER                                JIM.WRIGHT@ENERGYTRANSFER.COM                 TOM.LONG@ENERGYTRANSFER.COM
KMILLER@SKJLAW.COM


SUNOCO PARTNERS MARKETING & TERMINAL LP           SUNOCO PARTNERS MARKETING & TERMINAL LP       THOMPSON COBURN LLP
JOHN.MITCHELL@AKERMAN.COM                         KATHERINE.FACKLER@AKERMAN.COM                 FRANCIS X BUCKLEY
                                                                                                FXBUCKLEYJR@THOMPSONCOBURN.COM


UNITED STEELWORKERS                               UNITED STEELWORKERS                           VANE LINE BUNKERING INC
ANTHONY RESNICK                                   DAVID JURY                                    PATRICK POTTER
ARESNICK@USW.ORG                                  DJURY@USW.ORG                                 PPOTTER@VANEBROTHERS.COM


WEIL, GOTHSAL & MANGES, LLP                       WEIL, GOTHSAL & MANGES, LLP                   WEIL, GOTHSAL & MANGES, LLP
BRYAN R. PODZIUS                                  DAVID N. GRIFFITHS                            RAY C. SCHROCK
BRYAN.PODZIUS@WEIL.COM                            DAVID.GRIFFITHS@WEIL.COM                      RAY.SCHROCK@WEIL.COM


WHITEFORD TAYLOR & PRESTON, LLP                   WHITEFORD TAYLOR & PRESTON, LLP               WOMBLE BOND DICKINSON (US) LLP
CHIRSTOPHER A. JONES                              RICHARD W. RILEY                              MATTHEW WARD
CAJONES@WTPLAW.COM                                RRILEY@WTPLAW.COM                             MATTHEW.WARD@WBD-US.COM


WOMBLE BOND DICKINSON (US) LLP
MORGAN L PATTERSON
MORGAN.PATTERSON@WBD-US.COM


                                                                                            Parties Served: 88




Page 2 of 2
Case 19-11626-KG   Doc 348   Filed 09/13/19   Page 5 of 10




                    EXHIBIT B
                                 Case 19-11626-KG
PES Holdings, LLC, et al. - U.S. Mail
                                                       Doc 348         Filed 09/13/19   Page 6 of 10               Served 9/10/2019

AL DEPT OF ENV MGMT                           ALABAMA DEPARTMENT OF REVENUE              CHARTER BROKERAGE LLC
P.O. BOX 301463                               P.O. BOX 327540                            383 MAIN AVE, 5TH FL
MONTGOMERY, AL 36130-1463                     MONTGOMERY, AL 36132-7540                  NORWALK, CT 06851




CITY OF PHILADELPHIA LAW DEPT                 CO DEPT OF HEALTH AND ENV                  COLORADO DEPARTMENT OF REVENUE SERVICES
ATTN: DIV DEPUTY CITY SOLICITOR, ENV LAW      4300 CHERRY CREEK DR S                     DENVER, CO 80261-0013
ONE PARKWAY BLDG                              DENVER, CO 80246
1515 ARCH ST, 16TH FL
PHILADELPHIA, PA 19102



COMPTROLLER OF MARYLAND                       COMPTROLLER OF MARYLAND                    CONSTELLATION NEW ENERGY INC
REVENUE ADMINISTRATION DIVISION               REVENUE ADMINISTRATION DIVISION            ATTN: JIM MCHUGH
110 CARROLL ST                                P.O. BOX 2191                              100 CONSTELLATION WAY, STE 500
ANNAPOLIS, MA 21411-0001                      ANNAPOLIS, MD 21404-2191                   BALTIMORE, MD 21202-6302




CORTLAND CAPITAL MARKET SERVICES              CT DEPT OF ENERGY & ENV PROTECTION         CYPRESS - FAIRBANKS ISD
225 W WASHINGTON ST, 9TH FL                   79 ELM ST                                  10494 JONES RD, RM 106
CHICAGO, IL 60606                             HARTFORD, CT 06106-5127                    HOUSTON, TX 77065




CYPRESS - FAIRBANKS ISD                       DELAWARE DIVISION OF REVENUE               DELAWARE MOTOR FUEL TAX ADMINISTRATION
C/O LINEBARGER GOGGAN BLAIR & SAMPSON, LLP    CARVEL STATE OFFICE BUILDING               P.O. DRAWER E
ATTN: JOHN P. DILLMAN                         820 N FRENCH ST                            DOVER, DE 19903-1565
P.O. BOX 3064                                 WILMINGTON, DE 19801
HOUSTON, TX 77253



DELAWARE SECRETARY OF STATE                   DEPARTMENT OF THE TREASURY                 DEPARTMENT OF THE TREASURY
DIVISION OF CORPORATIONS                      ATTN: EXCISE UNIT                          ATTN: M. JAMES
JOHN G. TOWNSEND BLDG                         INTERNAL REVENUE SERVICE                   1352 MARROWS RD, STE 204
401 FEDERAL ST, STE 4                         CINCINNATI, OH 45999-0009                  NEWARK, DE 19711-5445
DOVER, DE 19901



DEPARTMENT OF THE TREASURY                    DEPARTMENT OF THE TREASURY                 DEPARTMENT OF THE TREASURY
C/O INTERNAL REVENUE SERVICE                  INTERNAL REVENUE SERVICE                   INTERNAL REVENUE SERVICE
P.O. BOX 7346                                 CINCINNATI, OH 45999-0009                  CINCINNATI, OH 45999-0012
PHILADELPHIA, PA 19101




DEPARTMENT OF THE TREASURY - INTERNAL REVEN   DEPT OF ENV PROTECTION                     DIVISION OF UNEMPLOYMENT INS
INTERNAL REVENUE SERVICE                      P.O. BOX 8469                              DEPARTMENT OF LABOR
P.O. BOX 7346                                 HARRISBURG, PA 17105                       4425 N MARKET ST
PHILADELPHIA, PA 19101                                                                   WILMINGTON, DE 19802




FL DEPT OF ENV PROTECTION                     GEORGIA DEPARTMENT OF REVENUE              GEORGIA DEPARTMENT OF REVENUE
3900 COMMONWEALTH BLVD                        MOTOR FUEL TAX UNIT                        SALES AND USE TAX
TALLAHASSEE, FL 32399                         P.O. BOX 105088                            P.O. BOX 105408
                                              ATLANTA, GA 30348-5088                     ATLANTA, GA 30348-5408




HARRIS COUNTY, ET AL                          HARRIS COUNTY, ET AL                       ICBC STANDARD BANK PLC
C/O LINEBARGER GOGGAN BLAIR & SAMPSON, LLP    P.O. BOX 3547                              AS SOA COLLATERAL AGENT
ATTN: JOHN P. DILLMAN                         HOUSTON, TX 77253-3547                     20 GRESHAM ST
P.O. BOX 3064                                                                            LONDON, EC2V 7JE
HOUSTON, TX 77253                                                                        UNITED KINGDOM



INTERNAL REVENUE SERVICE                      INTERNAL REVENUE SERVICE                   KINDER MORGAN LIQUIDS TERMINALS, LLC
ATTN: M. JAMES                                CENTRALIZED INSOLVENCY OPERATION           1000 LOUISIANA, STE 1001
1352 MARROWS RD, STE 204                      P.O. BOX 7346                              HOUSTON, TX 77002
NEWARK, DE 19711-5445                         PHILADELPHIA, PA 19101-7346




Page 1 of 5
                                 Case 19-11626-KG
PES Holdings, LLC, et al. - U.S. Mail
                                                      Doc 348         Filed 09/13/19   Page 7 of 10                  Served 9/10/2019

LA DEPT OF ENV QUALITY                      LA DEPT OF ENV QUALITY                      LA DEPT OF ENV QUALITY
602 N 5TH ST                                P.O. BOX 4303                               P.O. BOX 4311
BATON ROUGE, LA 70802                       BATON ROUGE, LA 70821-4303                  BATON ROUGE, LA 70821-4311




LOUISIANA DEPARTMENT OF REVENUE             MA DEPT OF ENV PROTECTION                   MARYLAND OIL FUND
P.O. BOX 201                                ONE WINTER ST                               P.O. BOX 1417
BATON ROUGE, LA 70821-0201                  BOSTON, MA 02108                            BALTIMORE, MD 21203-1417




MASSACHUSETTS DEPARTMENT OF REVENUE         MD DEPT OF ENV                              MERRILL LYNCH COMMODITIES, INC.
UNDERGROUND STORAGE TANK                    1800 WASHINGTON BLVD                        AS SOA COLLATERAL AGENT
P.O. BOX 9563                               BALTIMORE, MD 21230                         20 E GREENWAY PLAZA, STE 700
BOSTON, MA 02114-9563                                                                   HOUSTON, TX 77046




MISSISSIPPI DEPARTMENT OF REVENUE           MISSISSIPPI DEPARTMENT OF REVENUE           MISSISSIPPI DEPARTMENT OF REVENUE
BANKRUPTCY SECTION                          MISSISSIPPI DEPARTMENT OF REVENUE           P.O. BOX 960
P.O. BOX 22808                              BANKRUPTCY SECTION                          JACKSON, MS 39205-0960
JACKSON, MS 39225                           P.O. BOX 22808
                                            JACKSON, MS 39225-2808



MS DEPT OF ENV QUALITY                      NATIONAL OILHEAT RESEARCH ALLIANCE          ND DEPT OF ENV QUALITY
515 E AMITE ST                              P.O. BOX 826136                             918 E DIVIDE AVE, STE 2
JACKSON, MS 39201                           PHILADELPHIA, PA 19182-6136                 BISMARCK, ND 58501




NEW YORK CITY DEPARTMENT OF FINANCE         NEW YORK STATE CORPORATION TAX              NEW YORK STATE DEPARTMENT OF TAXATION & F
P.O. BOX 570                                P.O. BOX 15181                              ATTN: BANKRUPTCY SECTION
KINGSTON, NY 12402-5070                     ALBANY, NY 12212-5181                       PO BOX 5300
                                                                                        ALBANY, NY 12205




NEW YORK STATE FILING FEE                   NEW YORK STATE PARTNERSHIP RETURN           NEW YORK STATE TAX DEPARTMENT
STATE PROCESSING CENTER                     STATE PROCESSING CENTER                     P.O. BOX 1833
P.O. BOX 15150                              P.O. BOX 4149                               ALBANY, NY 12201-1833
ALBANY, NY 12212-5150                       BINGHAMTON, NY 13902-4149




NGL ENERGY PARTNERS, LP                     NJ DEPT OF ENV PROTECTION                   NJ DEPT OF ENV PROTECTION
6120 S YALE AVE, STE 805                    401 E STATE ST, 7TH FL, E WING              MAIL CODE 401-04L
TULSA, OK 74136                             TRENTON, NJ 08625-0402                      401 E STATE ST
                                                                                        P.O. BOX 402
                                                                                        TRENTON, NJ 08608



NORTH DAKOTA                                NY DEPT OF ENV CONSERVATION                 NY DEPT OF ENV CONSERVATION
OFFICE OF STATE TAX COMMISSIONER            625 BROADWAY                                625 BROADWAY, 10TH FL
P.O. BOX 5623                               ALBANY, NY 12233-0001                       ALBANY, NY 12233-5013
BISMARCK, ND 58506-5623




NY DEPT OF ENV CONSERVATION                 NYS DEPT OF ENV CONSERVATION                OFFICE OF THE ATTORNEY GENERAL
P.O. BOX 3782                               625 BROADWAY                                ATTN: ALAN WILSON
NEW YORK, NY 10008-3782                     ALBANY, NY 12233-0001                       P.O. BOX 11549
                                                                                        COLUMBIA, SC 29211




OFFICE OF THE ATTORNEY GENERAL              OFFICE OF THE ATTORNEY GENERAL              OFFICE OF THE ATTORNEY GENERAL
ATTN: ASHLEY MOODY                          ATTN: BRIAN E. FROSH                        ATTN: BRIDGET HILL
THE CAPITOL PL-01                           200 ST. PAUL PL                             KENDRICK BUILDING
TALLAHASSEE, FL 32399-1050                  BALTIMORE, MD 21202                         2320 CAPITOL AVE
                                                                                        CHEYENNE, WY 82002



Page 2 of 5
                                 Case 19-11626-KG
PES Holdings, LLC, et al. - U.S. Mail
                                                     Doc 348          Filed 09/13/19   Page 8 of 10                Served 9/10/2019

OFFICE OF THE ATTORNEY GENERAL              OFFICE OF THE ATTORNEY GENERAL              OFFICE OF THE ATTORNEY GENERAL
ATTN: CHRIS CARR                            ATTN: DAVE YOST                             ATTN: GURBLR S. GREWAL
40 CAPITOL SQ, SW                           30 E BROAD ST, 14TH FL                      RJ HUGHES JUSTICE COMPLEX
ATLANTA, GA 30334                           COLUMBUS, OH 43215                          25 MARKET ST, BOX 080
                                                                                        TRENTON, NJ 08625-0080



OFFICE OF THE ATTORNEY GENERAL              OFFICE OF THE ATTORNEY GENERAL              OFFICE OF THE ATTORNEY GENERAL
ATTN: JEFF LANDRY                           ATTN: JOSH SHAPIRO                          ATTN: KATHY JENNINGS
1885 NORTH THIRD ST                         16TH FL, STRAWBERRY SQ                      CARVEL STATE OFFICE BLDG
BATON ROUGE, LA 70802                       HARRISBURG, PA 17120                        820 N FRENCH ST
                                                                                        WILMINGTON, DE 19801



OFFICE OF THE ATTORNEY GENERAL              OFFICE OF THE ATTORNEY GENERAL              OFFICE OF THE ATTORNEY GENERAL
ATTN: KEN PAXTON                            ATTN: LETITIA A. JAMES                      ATTN: MARK R. HERRING
P.O. BOX 12548                              THE CAPITOL                                 202 NORTH NINTH ST
AUSTIN, TX 78711-2548                       ALBANY, NY 12224-0341                       RICHMOND, VA 23219




OFFICE OF THE ATTORNEY GENERAL              OFFICE OF THE ATTORNEY GENERAL              OFFICE OF THE ATTORNEY GENERAL
ATTN: MAURA HEALEY                          ATTN: MIKE HUNTER                           ATTN: PHIL WEISER
10 MECHANIC ST, STE 301                     313 NE 21ST ST                              RALPH L. CARR COLORADO JUDICIAL CENTER
WORCESTER, MA 01608                         OKLAHOMA CITY, OK 73105                     1300 BROADWAY, 10TH FL
                                                                                        DENVER, CO 80203



OFFICE OF THE ATTORNEY GENERAL              OFFICE OF THE ATTORNEY GENERAL              OFFICE OF THE ATTORNEY GENERAL
ATTN: STEVE MARSHALL                        ATTN: WAYNE STENEHJEM                       ATTN: WILLIAM TONG
P.O. BOX 300152                             600 E BOULEVARD AVE, DEPT 125               55 ELM ST
MONTGOMERY, AL 36130-0152                   BISMARCK, ND 58505                          HARTFORD, CT 06106




OFFICE OF THE ATTORNEY GENERAL              OH ENV PROTECTION AGENCY                    OH ENV PROTECTION AGENCY
DEPARTMENT OF JUSTICE                       122 S FRONT ST                              LAZARUS GOVERNMENT CTR
ATTN: JIM HOOD                              COLUMBUS, OH 43216                          50 W TOWN ST, STE 700
P.O. BOX 220                                                                            COLUMBUS, OH 43215
JACKSON, MS 39205



OHIO DEPARTMENT OF TAXATION                 OK DEPT OF ENV QUALITY                      OKLAHOMA TAX COMMISSION
P.O. BOX 530                                707 N ROBINSON AVE                          P.O. BOX 26850
COLUMBUS, OH 43216-0530                     OKLAHOMA CITY, OK 73102                     OKLAHOMA CITY, OK 73126-0850




PA DEPT OF ENV PROTECTION                   PA DEPT OF ENV PROTECTION                   PA DEPT OF ENV PROTECTION
ATTN: REGIONAL MGR, AIR QUALITY             P.O. BOX 8762                               RACHEL CARSON STATE OFFICE BLDG
2 E MAIN ST                                 HARRISBURG, PA 17105-8762                   400 MARKET ST
NORRISTOWN, PA 19401                                                                    HARRISBURG, PA 17101-2301




PA ENV PROTECTION AGENCY                    PENNSYLVANIA DEPARTMENT OF REVENUE          PHILADELPHIA DEPARTMENT OF REVENUE
500 ROSS ST, 6TH FL, GOVT OP                BUREAU OF INDIVIDUAL TAXES                  ATTN: CHRISTINE T. BAK
PITTSBURGH, PA 15262                        P.O. BOX 280502                             MUNICIPAL SERVICES BLDG, RM 580
                                            HARRISBURG, PA 17128-0502                   1401 JFK BLVD
                                                                                        PHILADELPHIA, PA 19102



PHILADELPHIA DEPARTMENT OF REVENUE          PROPANE EDUCATION AND RESEARCH COUNCIL      SECRETARY OF STATE
ATTN: NOREEN SKIRKIE                        P.O. BOX 826112                             DIVISION OF CORPORATIONS
MUNICIPAL SERVICES BLDG, RM 400             PHILADELPHIA, PA 19182-6112                 FRANCHISE TAX
1401 JFK BLVD                                                                           P.O. BOX 898
PHILADELPHIA, PA 19102                                                                  DOVER, DE 19903



SECRETARY OF THE TREASURY                   SECURITIES & EXCHANGE COMMISSION            SECURITIES & EXCHANGE COMMISSION
820 SILVER LAKE BLVD, STE 100               ATTN: ANDREW CALAMARI, REG DIR              SECRETARY OF THE TREASURY
DOVER, DE 19904                             NEW YORK REGIONAL OFFICE                    100 F ST NE
                                            200 VESEY ST, STE 400                       WASHINGTON, DC 20549
                                            NEW YORK, NY 10281



Page 3 of 5
                                 Case 19-11626-KG
PES Holdings, LLC, et al. - U.S. Mail
                                                      Doc 348        Filed 09/13/19    Page 9 of 10                 Served 9/10/2019

SOUTH CAROLINA DEPARTMENT OF REVENUE        STATE OF CONNECTICUT                        STATE OF DELAWARE
MOTOR FUEL                                  DEPARTMENT OF REVENUE SERVICES              DIVISION OF REVENUE
P.O. BOX 125                                P.O. BOX 5031                               820 N FRENCH ST, 8TH FL
COLUMBIA, SC 29214-0139                     HARTFORD, CT 06102-5031                     WILMINGTON, DE 19801-0820




STATE OF FLORIDA                            STATE OF NEW JERSEY                         STATE OF NEW JERSEY
FLORIDA DEPT OF REVENUE                     CBT                                         DIVISION OF TAXATION - EXCISE TAX
5050 W TENNESSEE ST                         P.O. BOX 666                                REVENUE PROCESSING CENTER
TALLAHASSEE, FL 32399-0165                  TRENTON, NJ 08646-0666                      P.O. BOX 265
                                                                                        TRENTON, NJ 08646-0265



STATE OF NEW JERSEY                         STATE OF PENNSYLVANIA                       STATE OF TEXAS
REVENUE PROCESSING CENTER                   BUREAU OF MOTOR & ALTERNATIVE FUEL TAXES    COMPTROLLER OF PUBLIC ACCOUNTS
P.O. BOX 243                                P.O. BOX 280646                             P.O. BOX 149357
TRENTON, NJ 08646-0243                      HARRISBURG, PA 17128-0646                   AUSTIN, TX 78714-9357




STATE OF VIRGINIA DEPARTMENT OF TAXATION    STATE OF WYOMING DEPARTMENT OF REVENUE      SUNOCO PARTNERS MARKETING & TERMINAL LP
VIRGINIA TAX                                EXCISE TAX DIVISION                         ATTN: JOSEPH COLELLA, SENIOR VP
OFFICE OF CUSTOMER SERVICES                 ADMINISTRATIVE OFFICE                       3801 W CHESTER PIKE
P.O. BOX 1115                               122 W 25TH ST                               NEWTOWN SQUARE, PA 19073
RICHMOND, VA 23218-1115                     CHEYENNE, WY 82002-0110



SUNOCO PARTNERS MARKETING & TERMINAL LP     TENNESSEE DEPARTMENT OF REVENUE             TENNESSEE DEPARTMENT OF REVENUE
C/O VINSON & ELKINS LLP                     ANDREW JACKSON STATE OFFICE BUILDING        ATTN: DEBORAH MCALISTER
ATTN: KAREN SMITH                           500 DEADERICK ST                            500 DEADERICK ST
666 5TH AVE, 6TH FL                         NASHVILLE, TN 37242                         NASHVILLE, TN 37242
NEW YORK, NY 10103



TENNESSEE DEPARTMENT OF REVENUE             TEXAS COMPTROLLER                           TN DEPT OF ENV & CONSERVATION
C/O ATTORNEY GENERAL'S OFFICE               COMPTROLLER OF PUBLIC ACCOUNTS              312 ROSA L PARKS AVE
P.O. BOX 20207                              P.O. BOX 149348                             TENNESSEE TOWER, 2ND FL
NASHVILLE, TN 37202                         AUSTIN, TX 78714-9348                       NASHVILLE, TN 37243




TX COMMISSION ON ENV QUALITY                TX COMMISSION ON ENV QUALITY                TX COMMISSION ON ENV QUALITY
12100 PARK 35 CIR                           P.O. BOX 13087                              P.O. BOX 13089
BLDG C, 3RD FL, MC 163                      AUSTIN, TX 78711-3087                       AUSTIN, TX 78711-3089
AUSTIN, TX 78753




U.S. ATTORNEY'S OFFICE                      U.S. CUSTOMS AND BORDER PROTECTION          U.S. CUSTOMS AND BORDER PROTECTION
1007 ORANGE ST, STE 700                     217 E. REDWOOD ST, 12TH FL                  2ND & CHESTNUT STREETS, RM 102
WILMINGTON, DE 19801                        BALTIMORE, MD 21202                         PHILADELPHIA, PA 19106




U.S. ENV PROTECTION AGENCY                  U.S. ENV PROTECTION AGENCY                  U.S. ENV PROTECTION AGENCY
500 ROSS ST, 6TH FL, GOVT OP                ATTN: ACTING DIRECTOR                       REGION 3
PITTSBURGH, PA 15262                        1200 PENNSYLVANIA AVENUE NW                 ATTN: REGIONAL ADMIN
                                            WASHINGTON, DC 20460-0001                   1650 ARCH ST
                                                                                        PHILADELPHIA, PA 19103



VA DEPT OF ENV QUALITY                      WEST VIRGINIA STATE TAX DEPARTMENT          WV DEPT OF ENV PROTECTION
1111 E MAIN ST, STE 1400                    P.O. BOX 11425                              601 57TH ST SE
RICHMOND, VA 23219                          CHARLESTON, WV 25339                        CHARLESTON, WV 25304




WY DEPT OF ENV QUALITY
200 W 17TH ST
CHEYENNE, WY 82001




Page 4 of 5
                                Case 19-11626-KG
PES Holdings, LLC, et al. - U.S. Mail
                                                   Doc 348   Filed 09/13/19   Page 10 of 10         Served 9/10/2019

                                                                              Parties Served: 130




Page 5 of 5
